Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.       This Office Action responds to the Amendment filed on 4/04/2022. Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. Response to Applicant’s remarks are addressed in the Response to Applicant’s Remarks section cited below.
Claims 1-19 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/135400 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending application method/system for exposing a pattern based on backscattering for area by determining artificial background dose – wherein the artificial background dose in the copending application correspond to the increasing a dosage for at least one pixel in a plurality of pixels in the sub area in the current application. Wherein , it is apparent the operation input exposure information in lithography correspond to pixels region of layout – therefore the limitations of the copending application correspond to the limitations of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,884,395. Although the claims at issue are not identical, they are not patentably distinct from each other because patented application discloses a method/system for exposing a pattern based on backscattering for area by determining artificial background dose – wherein the artificial background dose in the patented application correspond to the increasing a dosage for at least one pixel in a plurality of pixels in the sub area in the current application. Wherein , it is apparent the operation input exposure information in lithography correspond to pixels region of layout – therefore the limitations of the patented application correspond to the limitations of the current application.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claim(s) 1-6, 8-12, and 14-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al (U.S. Pub. No. 2020/0098545 A1).

As per claim 1, Chang discloses:
A method for exposing a pattern in an area on a surface using charged particle beam lithography, the method comprising: 
inputting an original set of exposure information for the area (See Para [0030], i.e. target pattern received, See Figure 4, i.e. 210 – target pattern, See Figure 5), wherein the area comprises a plurality of pixels (See Para [0030]-[0031], i.e. divided into various pattern areas 302 & Figure 5, See Para [0038] array pixels & Figure 11) and wherein the original set of exposure information comprises dosages for the plurality of pixels in the area  (See Para [0026]-[0028], i.e. threshold energy dose…Diso…Ddense…Dsemi, See Para [0030]-[0035], See Para [0038] & Figure 11 –[Prior art discloses the dose require to print pattern of layout Dt (original dosages), which prior art disclose the layout is divided into pixel, the dose are for the plurality of pixels (See Figure 11) ]); 
calculating a backscatter for a sub area of the area, based on the original set of exposure information (See Para [0016], i.e. uses backscattered energy….improve throughput, See Para [0025]-[0028], i.e. total energy absorbed…backscattered, See Para [0031], i.e. determine pattern density –[prior art determine backscatter and make correlate of increase pattern density with increase backscatter is considered as the teaching as cited above]); and 
determining an increase  in dosage for at least one pixel in a plurality of pixels in the sub area, in a location where the backscatter of the sub area is below a pre-determined threshold, thereby increasing the backscatter of the sub area (See Para [0026]-[0028], i.e. backscattered energy varies with pattern density….backscattering increases with pattern density…F.sub.dense….Ddense…Diso, See Para [0031]-[0032], i.e. dummy features inserted…pattern density that is less than a threshold pattern density –[Prior art teach the direct correlation between pattern density and backscattering, using pattern density as measurement of backscattering with using of pattern density in order to determine if backscattering need to be increase by adding dummy patterns into area (sub-area) is considered as the teaching above, the adding of the dummy is considered as the increase of dosage as the dummy require dosage to process, when prior art add pattern to increase, the backscattering is considered being below the threshold by being low on pattern density]); and 
outputting a modified set of exposure information, including the increased dosage of the at least one pixel in the sub area  (See Para [0026]-[0028], i.e. backscattered energy varies with pattern density….backscattering increases with pattern density…F.sub.dense….Ddense…Diso, See Para [0031]-[0032], i.e. dummy features inserted…pattern density that is less than a threshold pattern density, See Figure 4 , i.e. 240 – design layout having target pattern and the dummy pattern).

As per claim 2, Chang discloses all of the features of claim 1 as discloses above wherein Chang also discloses wherein the modified set of exposure information is refined by Proximity Effect Correction (PEC), resulting in adjusted dosages of the modified set of exposure information (See Figure 4, i.e. 230 – i.e. dummy…insert, Para [0031]-[0038], i.e. dummy feature is inserted, See Figure 7A , 8A, 11 and 12, See Para [0037], i.e. PEC applied to a forward exposure).

As per claim 3, Chang discloses all of the features of claim 2 as discloses above wherein Chang also discloses wherein the modified set of exposure information, after refinement by PEC, is exposed in less time than the original set of exposure information after a refinement by PEC (See Para [0029], i.e. decrease maximum exposure dose…faster stage scan speeds, Para [0018], i.e. decrease…time required for exposing, See Abstract, i.e. improving throughput).

As per claim 4, Chang discloses all of the features of claim 2 as discloses above wherein Chang also discloses wherein a maximum pixel dosage for the modified set of exposure information, after refinement by PEC, is lower than a maximum pixel dosage for the original set of exposure information after a refinement by PEC (See Para [0029], i.e. decrease maximum exposure dose…faster stage scan speeds, Para [0018], i.e. decrease…time required for exposing, See Abstract, i.e. improving throughput).

As per claim 5, Chang discloses all of the features of claim 1 as discloses above wherein Chang also discloses wherein the dosage for the at least one pixel in the plurality of pixels in the sub area is increased so that the calculated backscatter is increased to a pre-determined value  (See Para [0026]-[0028], i.e. backscattered energy varies with pattern density….backscattering increases with pattern density…F.sub.dense….Ddense…Diso, See Para [0031]-[0032], i.e. dummy features inserted…pattern density that is less than a threshold pattern density).

As per claim 6, Chang discloses all of the features of claim 1 as discloses above wherein Chang also discloses wherein the dosage for the at least one pixel in the plurality of pixels in the sub area is increased only if the at least one pixel is more than a pre-determined distance from an edge of the pattern on the surface (See Figure 4, i.e. 230 – i.e. dummy…insert, Para [0031]-[0038], i.e. dummy feature is inserted, See Figure 7A , 8A, 11 and 12 –[prior art insert dummy space apart from the main feature as shown in Figure 7A , 8A, 11 and 12]).

As per claim 8, Chang discloses all of the features of claim 1 as discloses above wherein Chang also discloses wherein, the calculated backscatter is the same for every location in the sub area (See Para [0016], i.e. uses backscattered energy….improve throughput, See Para [0025]-[0028], i.e. total energy absorbed…backscattered, See Para [0031], i.e. determine pattern density [prior art recognize backscatter in view of isolated pattern vs dense pattern, the isolated pattern would include backscatter in the isolated region which are the same]).

As per claim 9, Chang discloses all of the features of claim 1 as discloses above wherein Chang also discloses wherein the increase in dosage comprises an artificial background dose (See Para [0026]-[0028], i.e. backscattered energy varies with pattern density….backscattering increases with pattern density…F.sub.dense….Ddense…Diso, See Para [0031]-[0032], i.e. dummy features inserted…pattern density that is less than a threshold pattern density).

As per claim 10, Chang discloses all of the features of claim 9 as discloses above wherein Chang also discloses wherein the area is subdivided into partitions, and wherein the artificial background dose is determined for each partition (See Para [0030], i.e. divided into … various pattern areas 302, See  Para [0031]-[0038]).

As per claim 11, Chang discloses all of the features of claim 9 as discloses above wherein Chang also discloses wherein the artificial background dose for any location within a partition is interpolated across the partition (See Para [0016], i.e. uses backscattered energy….improve throughput, See Para [0025]-[0028], i.e. total energy absorbed…backscattered, See Para [0031], i.e. determine pattern density).

As per claim 12, Chang discloses all of the features of claim 11 as discloses above wherein Chang also discloses wherein the interpolation is based on the artificial background doses for adjacent partitions (See Para [0016], i.e. uses backscattered energy….improve throughput, See Para [0025]-[0028], i.e. total energy absorbed…backscattered, See Para [0031], i.e. determine pattern density).

As per claim 14, Chang discloses all of the features of claim 9 as discloses above wherein Chang also discloses wherein the exposing of the pattern in the area is performed inline with one or more steps selected from the group consisting of determining where in the sub area the calculated backscatter is below the pre-determined threshold, determining the artificial background dose, and outputting the modified set of exposure information (See Para [0026]-[0028], i.e. backscattered energy varies with pattern density….backscattering increases with pattern density…F.sub.dense….Ddense…Diso, See Para [0031]-[0032], i.e. dummy features inserted…pattern density that is less than a threshold pattern density)

As per claim 15, Chang discloses all of the features of claim 1 as discloses above wherein Chang also discloses exposing the surface with the modified set of exposure information after refinement by PEC (See Figure 4, i.e. 230 – i.e. dummy…insert, Para [0031]-[0038], i.e. dummy feature is inserted, See Figure 7A , 8A, 11 and 12).

As per claim 16, Chang discloses:
A system for exposing a pattern in an area on a surface using a charged particle beam lithography, the system comprising: 
a device configured to input an original set of exposure information for the area (See Para [0030], i.e. target pattern received, See Figure 4, i.e. 210 – target pattern, See Figure 5); 
a device configured to calculate a backscatter for a sub area of the area, based on the original set of exposure information (See Para [0016], i.e. uses backscattered energy….improve throughput, See Para [0025]-[0028], i.e. total energy absorbed…backscattered, See Para [0031], i.e. determine pattern density –[prior art determine backscatter and make correlate of increase pattern density with increase backscatter is considered as the teaching as cited above]); 
a device configured to determine an increase in dosage for at least one pixel in a plurality of pixels in the sub area, in locations where the backscatter of the sub area is below a pre-determined threshold, thereby increasing the backscatter of the sub area  (See Para [0026]-[0028], i.e. backscattered energy varies with pattern density….backscattering increases with pattern density…F.sub.dense….Ddense…Diso, See Para [0031]-[0032], i.e. dummy features inserted…pattern density that is less than a threshold pattern density –[Prior art teach the direct correlation between pattern density and backscattering, using pattern density as measurement of backscattering with using of pattern density in order to determine if backscattering need to be increase by adding dummy patterns into area (sub-area) is considered as the teaching above, the adding of the dummy is considered as the increase of dosage as the dummy require dosage to process, when prior art add pattern to increase, the backscattering is considered being below the threshold by being low on pattern density]); and
 a device configured to output a modified set of exposure information, including the increased dosage of the at least one pixel in the sub area (See Para [0026]-[0028], i.e. backscattered energy varies with pattern density….backscattering increases with pattern density…F.sub.dense….Ddense…Diso, See Para [0031]-[0032], i.e. dummy features inserted…pattern density that is less than a threshold pattern density, See Figure 4 , i.e. 240 – design layout having target oattern and the dummy pattern).

As per claim 17, Chang discloses all of the features of claim 16 as discloses above wherein Chang also discloses wherein the modified set of exposure information reduces overall write time compared to the original set of exposure information (See Para [0029], i.e. decrease maximum exposure dose…faster stage scan speeds, Para [0018], i.e. decrease…time required for exposing, See Abstract, i.e. improving throughput).

As per claim 18, Chang discloses all of the features of claim 16 as discloses above wherein Chang also discloses wherein the modified set of exposure information is refined by PEC resulting in adjusted dosages of the modified set of exposure information (See Figure 4, i.e. 230 – i.e. dummy…insert, Para [0031]-[0038], i.e. dummy feature is inserted, See Figure 7A , 8A, 11 and 12, See Para [0037], i.e. PEC applied to a forward exposure).

As per claim 19, Chang discloses all of the features of claim 18 as discloses above wherein Chang also discloses a device configured to expose the surface with the adjusted dosages of the modified set of exposure information  (See Figure 4, i.e. 230 – i.e. dummy…insert, Para [0031]-[0038], i.e. dummy feature is inserted, See Figure 7A , 8A, 11 and 12).


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (U.S. Pub. No. 2020/0098545 A1) in view of Tan et al. (U.S. Pub. No. 2009/0181551 A1).

As per claim 7, Chang discloses all of the features of claim 1 as discloses above.
Chang does not disclose: wherein the original set of exposure information comprises information for multiple exposure passes, and wherein the increasing of the calculated backscatter of the sub area only occurs in one exposure pass of the multiple exposure passes. 
However, Tan discloses: wherein the original set of exposure information comprises information for multiple exposure passes, and wherein the increasing of the calculated backscatter of the sub area only occurs in one exposure pass of the multiple exposure passes (See Para [0004], i.e. dummy fill…multiple exposure).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Tan into the 

teaching of Chang because it would allow designer to reduce density variations across 

topography of wafer (See Para [0004]).



10.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (U.S. Pub. No. 2020/0098545 A1) in view of Fujimura et al (U.S. Pub. No. 2012/0219886 A1).

As per claim 13, Chang discloses all of the features of claim 1 as discloses above.
Chang does not disclose: calculating an edge slope for the pattern in the area, wherein the artificial background dose is determined to achieve the edge slope above a target minimum for the pattern in the area, and wherein the target minimum is determined by calculating the edge slope at a pre-determined edge location of a pre-determined pattern in a pre-determined backscatter area.
However, Fujimura discloses: calculating an edge slope for the pattern in the area, wherein the artificial background dose is determined to achieve the edge slope above a target minimum for the pattern in the area, and wherein the target minimum is determined by calculating the edge slope at a pre-determined edge location of a pre-determined pattern in a pre-determined backscatter area (See Figure 4A-4F, See Para [0048]-[0057], i.e. slope of the dosage curve).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Fujimura into the 

teaching of Chang because it would allow for improvement of dose margin in written 

pattern in photolithography (See Para [0037]).

Response to Applicant’s Remarks

11.	With respect to Applicant’s remarks, the following are addressed:

Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. Applicant’s remarks (Page 6-7 of response filed 4/04/2022), argues that the prior art does not teach “inputting an original set of exposure information for the area, wherein the area comprises a plurality of pixels, and where the original set of exposure information comprises dosages for the plurality of pixels in the area” and “calculating a backscatter for a subarea of the area, based on the original set of exposure information”.
With respect to Applicant’s remarks, prior art discloses the receiving of a layout (See Para [0030]), the layout is in pixels (See Para [0030], i.e. layout is divided into various pattern areas 304) as shown into Figure 5. Each pattern area (pixel) have an original dosage (See Chang , Claim 1 , i.e. first exposure dosage & Para [0032], cited below: )


    PNG
    media_image1.png
    738
    431
    media_image1.png
    Greyscale

	Prior art recited original dosage as D0 for a pattern area, and modifying into D50 for the pattern area, is considered as having an original dosage for the pixels as cited above.
	

With respect to Applicant’s remarks that the prior art does not teach “calculating a backscatter for a subarea of the area, based on the original set of exposure information”.
With respect to Applicant’s remarks, prior art Chang discloses that pattern density have direct correlation with backscattering, as back scattering increase with increasing of pattern density (See Para [0026], cited below : )

    PNG
    media_image2.png
    776
    472
    media_image2.png
    Greyscale


Prior art insert of dummy into area of layout that is semi isolated allow for increasing of back scattering energy, and decreasing exposure energy for writing the isolated pattern (See Para [0032], as cited below : )


    PNG
    media_image3.png
    852
    480
    media_image3.png
    Greyscale

	Because prior art have shown direct correlation between pattern density , area of low density would be area of lower back scattering versus area of high density. Prior further increase area of isolated pattern (low density) , in order to increase the backscattering energy for the area – because prior calculation of density for area of layout directly correlate to backscattering , the prior art therefore perform calculation of backscattering as cited above.
Applicant’s remarks (Page 7), argues that the prior art does not teach determining an increase in dosage for at least one pixel in a plurality of pixels in sub area, in location where back scatter of the sub area is below a pre-determined threshold.
With respect to Applicant’s remarks, prior art add dummy feature into pattern area (pixel) in order to increase backscattering (See Para [0032]), is considered as the increasing of the dosage for the area. The dosage for the area is determined based on an addition of PEC dosage in addition to the dummy pattern – considered as an increase of dosage for the pixels (See Para [0032]-[0035], i.e. PEC). Because prior art Chang determine the addition dosage for the pattern area (pixel), Chang discloses the limitations of the claims as cited above.
Double Patenting rejection of the claims are maintained as cited above, as no Terminal Disclaimer was filed.
Because the prior art have been shown to discloses the limitations of the claims as cited above, the rejection of the claims are maintained under prior art Chang as cited above. This office action is Final.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851